Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 14, 2019

                                        No. 04-18-00628-CR

                                       Braden Daniel PRICE,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR10496
                         Honorable Catherine Torres-Stahl, Judge Presiding


                                           ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           The panel has considered the State’s Motion for Rehearing and the motion is DENIED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court